Citation Nr: 0506956	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1969.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.





The RO granted entitlement to service connection for diabetes 
mellitus associated with herbicide exposure with assignment 
of a 20 percent evaluation effective July 9, 2001.

In March 2004 the Board remanded the case to the RO for 
further development and adjudicative action.

In November 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.

Statements on file to include a letter dated in June 2003 
from a private attorney may be construed as a claim of 
entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Diabetes mellitus is treated with glyberide, requires a 
restricted diet, and does not require insulin and regulation 
of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1966 to 
February 1969.  He served in Vietnam.

Contemporaneously dated VA outpatient treatment reports show 
that the veteran has been treated for diabetes mellitus with 
oral medication and has been given dietary instructions.

VA conducted a medical examination of the veteran in January 
2000.  It was recorded that his diabetes was well controlled.

A May 2001 letter from the veteran's supervisor notes that he 
had missed eleven days of work in the last year due to 
problems with diabetes.

An August 2002 VA clinical summary shows the veteran reported 
having lost 40 pounds over the past year while on a 
restricted diet.  He denied restriction of activity secondary 
to diabetes.  

VA conducted a medical examination of the veteran in August 
2004.  The examiner recorded that he did not have 
ketoacidosis.  About once a month he felt shaky and sweaty.  
He checked his sugar and drank orange juice.  The last time 
this had happened was one week before.  His blood sugar at 
that time was 85.  As to restricted diet, he avoided 
starches.  He ate fruits, vegetables, hamburger, and drank 
orange juice.  

His activities were not limited by diabetes mellitus II.  He 
walked a 1/2 mile down hill and then back up a 1/2 mile in 15 
minutes every other day.  There were no cardiac or vascular 
problems.  As to treatment, he was taking 5 milligrams of 
glyberide once a day.  He was not taking insulin.  There were 
no other oral agents.  He visited a diabetic care provider 
every three months.


Service connection has been granted for diabetes mellitus, 
rated as 20 percent disabling; cataracts status post 
phacoemulsification associated with type II diabetes 
mellitus, rated as 30 percent disabling; peripheral 
neuropathy of both upper and lower extremities, each rated as 
10 percent disabling; residuals of a gunshot wound of the 
right elbow and forearm, rated as 10 percent disabling; PTSD, 
rated as 10 percent disabling; right eyebrow scar and left 
buttock scar, each rated as noncompensable.  The combined 
schedular evaluation in 80 percent (Bilateral factor 
considered).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  


The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  

The use of descriptive terminology such as "mild" by medical 
examiners, although relevant, is not dispositive of an issue.  
All evidence must be evaluated.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2004).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.119; Diagnostic Code 7913, a 10 percent 
evaluation may be assigned for diabetes mellitus manageable 
by restricted diet only.  

A 20 percent evaluation may be assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  Id.

A 40 percent evaluation may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Id.

A 60 percent evaluation may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

A 100 percent evaluation may be assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913. Id.  Note (2): When diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes. Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 2001 rating decision, the 
November 2001 Statement of the Case (SOC), the October 2002, 
and November 2004 Supplemental Statements of the Case (SSOCs) 
cite the law and regulations that are applicable to the 
appeal and explain why the RO initially assigned a 20 percent 
evaluation for diabetes mellitus and denied an increased 
rating therefor.  The November 2004 SSOC set forth the text 
of the VCAA regulations and the RO made clear that it had 
applied them to the veteran's case at hand.  

In addition, in May 2001 and April 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  In each instance, subsequent to the letters, the 
record was expanded with a substantial quantity of 
contemporaneous VA medical treatment reports.

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in August 2001, after the RO 
had provided the veteran a VCAA notice letter in May 2001.  
As the Board noted above, the veteran was again advised of 
the VCAA of 2000 in an April 2004 letter.  Thus, the 
procedural actions of the RO are compliant with Pelegrini, 
supra.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's May 2001 and April 2004 letters 
discussed the evidence requirements that apply to the claim 
at issue, and advised him of the importance of submitting 
evidence to satisfy these requirements.  The instructions 
regarding the need to submit the specified evidence is the 
substantial equivalent of an explicit request that he submit 
any evidence that he had in his possession.  As noted above, 
it is also relevant that the evidentiary record was 
substantially expanded subsequent to the notices.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded VA examinations 
to provide information regarding the current nature and 
extent of severity of his diabetes mellitus.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurements efforts have not been made.  


Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Initial Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The RO has assigned a 20 percent evaluation for the veteran's 
diabetes mellitus.  The veteran contends that the 20 percent 
evaluation does not adequately compensate him for the nature 
and extent of severity of his diabetes mellitus.  

The Board notes that the 20 percent evaluation for diabetes 
mellitus is assigned under diagnostic code 7913.  The current 
20 percent evaluation contemplates diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and requiring restricted diet.  The next higher 
evaluation of 40 percent contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

The VA medical examinations of record, as well as the medical 
treatment reports of record, show that the veteran does not 
require either insulin or regulation of his activities.  In 
this regard the evidentiary record shows that the veteran is 
treated with glyberide with no other oral agents.  

He engages in a somewhat vigorous exercise program.  He does 
in fact have a restricted diet and the evidentiary record 
shows that as a result of such diet he lost 40 pounds.  It 
has been reported that he avoids starches.  

As the veteran does not require insulin, restricted diet, and 
regulation of activities, he does not satisfy the criteria 
for the next higher evaluation of 40 percent.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the severity of his 
diabetes mellitus.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).





Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it determined that referral of the case 
to the Director or Under Secretary for consideration of 
assignment of an extraschedular evaluation was not necessary.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his diabetes mellitus.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


